Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.  Claims 1-10 and 12-31 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-31 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-17, and 19-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 20170064656 A1 (herein “Kim”), and further in view of Pub No.: US 2020/0367163 A1 (herein “Qu”).


Claims 1, 12, 21, and 27
Consider claim 1, Kim teaches a method of wireless communication, comprising: 
determining, by a user equipment (UE), to perform a synchronization procedure (see Kim Fig. 5, [0055] note UE searching for synchronization signals transmitted by one or more cells while performing a mobility procedure, i.e. initial acquisition); 
receiving at least one synchronization signal (see Kim Fig. 5, [0055] note UE searching for synchronization signals transmitted by one or more cells while performing a mobility procedure, i.e. initial acquisition);
generating a detection metric based at least in part on the at least one synchronization signal (see Kim Fig. 5, [0058] note SNR); 
identifying a detection threshold, associated with the at least one synchronization signal, for determining whether the synchronization procedure can be terminated prior to receiving a predetermined number of synchronization signals (see Kim Fig. 5, [0058] note SNR threshold for a certain number of Half Frames); 
comparing the detection metric or detection metrics accumulated since determining to perform the synchronization procedure with the detection threshold (see Kim Fig. 5, [0058] note SNR above the SNR threshold); and 
continuing or terminating the synchronization procedure based at least in part on a result of the comparing (see Kim Fig. 5, [0058] note end initial acquisition early if the SNR for the combined PSS/SSS is above the SNR threshold for at least one of the selected number of HFs). 
Kim fails to teach identifying a detection threshold independent of one or more signal-to-noise operating conditions and prior to determining a signal-to-noise ratio (SNR) of a wireless channel.  Qu teaches during a pre-sync mode comparing one or more quality parameters with respective pre-synch termination criterion which may include a threshold of the variation of carrier frequency offset as an alternative to the SNR  (see Qu Fig. 5, [0063], [0079]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Qu.  Such a modification would improve Kim by reducing power consumption of the pre-sync mode (see Qu [0036]). 
Claim(s) 12, 21, and 27 is/are rejected for at least the same reason(s) set forth in claim 1.
Claims 2, 13, 22, and 28
Consider claim 2, Kim as modified by Qu teaches further comprising terminating the synchronization procedure prior to receiving the predetermined number of synchronization signals (see Kim Fig. 5, [0058] note end initial acquisition early if the SNR for the combined PSS/SSS is above the threshold for at least one of the selected number of HFs). 
Claim(s) 13, 22, and 28 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 14, 23, and 29
Consider claim 3, Kim as modified by Qu teaches wherein determining to perform the synchronization procedure comprises determining to perform an initial cell search or a timing synchronization procedure associated with a wakeup from a discontinuous reception (DRX) (see Kim Fig. 5, [0054] note initial acquisition).
Claim(s) 14, 23, and 29 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4, 15, 24, and 30
Consider claim 4, Kim as modified by Qu teaches wherein the detection threshold comprises a first detection threshold for the initial cell search (see Kim Fig. 5, [0054] note SNR threshold during initial acquisition), and a second detection threshold for the timing synchronization procedure (see Kim Fig. 5, [0054] note SNR above the SNR threshold for the combined PSS/SSS during initial acquisition). 
Claim(s) 15, 24, and 30 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 16, and 25
Consider claim 5, Kim as modified by Qu teaches wherein the first detection threshold is different than the second detection threshold (see Kim [0059] note a threshold for the PSS and SSS, where there may be a first set of thresholds for detecting ther PSS and SS based on the UE performing list frequency search and/or a second set of threshold for detecting the PSS and SS based on performing a full frequency search). 
Claim(s) 16 and 25 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6, 17, and 26
Consider claim 6, Kim as modified by Qu teaches further comprising determining to perform the timing synchronization procedure, and wherein the timing synchronization procedure is based at least in part on a predetermined cell identifier and an initial cell timing (see Kim [0044], [0065]-[0069], note CRS with cell identity and DRX) . 
Claim(s) 17 and 26 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 8 and 19
Consider claim 8, Kim as modified by Qu teaches further comprising: 
scheduling a sleep period prior to a next paging occasion for the user equipment based at least in part on terminating the timing synchronization procedure before the predetermined number of synchronization signals are received (see Kim [0057]-[0058] ending the cell acquisition and search period early). 
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 20
Consider claim 9, Kim as modified by Qu teaches wherein the at least one synchronization signal comprises a primary synchronization signal (PSS) (see Kim [0058] note PSS) and a secondary synchronization signal (SSS) (see Kim [0058] note SSS), and the detection threshold comprises a PSS threshold and an SSS threshold (see Kim [0058] note SNR of the combined PSS/SSS compared to the SNR threshold). 
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 9.



Claims 10 and 31
Consider claim 10, Kim fails to teach wherein the detection threshold is independent of a number of synchronization signals received by the UE.  Qu teaches the threshold of a quality parameter, i.e. carrier frequency offset, which is independent of the number of sync signals (see Qu Fig. 5, [0079]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Qu.  Such a modification would improve Kim by reducing power consumption of the pre-sync mode (see Qu [0036]). 
Claim(s) 31 is/are rejected for at least the same reason(s) set forth in claim 10.
Allowable Subject Matter

Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647